BLD-025                                                       NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                     No. 13-3885
                                     ___________

                           UNITED STATES OF AMERICA

                                           v.

                                   JORGE RENTAS
                                  a/k/a George Alecia
                                   a/k/a Jorge Rintis

                                 JORGE RENTAS,
                                          Appellant
                      ____________________________________

                    On Appeal from the United States District Court
                       for the Eastern District of Pennsylvania
                       (D.C. Criminal No. 2-09-cr-00647-001)
                      District Judge: Honorable Robert F. Kelly
                     ____________________________________

                       Submitted for Possible Summary Action
                  Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                   October 31, 2013
           Before: AMBRO, CHAGARES and VANASKIE, Circuit Judges

                          (Opinion filed: November 18, 2013 )
                                       _________

                                      OPINION
                                      _________

PER CURIAM

      Jorge Rentas, a federal prisoner proceeding pro se, appeals from the District

Court’s order denying his motion under 18 U.S.C. § 3582(c)(2) for a reduction in
sentence. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo the

District Court’s interpretation of § 3582(c)(2) and the United States Sentencing

Guidelines, and review the Court’s ultimate decision whether to grant or deny a motion

under § 3582(c)(2) for abuse of discretion. United States v. Mateo, 560 F.3d 152, 154

(3d Cir. 2009). Because Rentas’s appeal presents no substantial question, we will

summarily affirm the District Court’s order. See 3d Cir. L.A.R. 27.4; I.O.P. 10.6.

       In June 2010, Rentas pleaded guilty to two counts of distribution of crack cocaine

and one count of distribution of cocaine, all in violation of 21 U.S.C. § 841(a)(1). In the

plea agreement, the parties agreed that Rentas should be sentenced to 120 months’

imprisonment. After Rentas’s plea, but before his sentencing, Congress enacted the Fair

Sentencing Act of 2010, which “chang[ed] the threshold quantities of crack cocaine that

trigger mandatory minimum sentences.” United States v. Berberena, 694 F.3d 514, 517

(3d Cir. 2012). Subsequently, the Sentencing Commission promulgated Amendment

750, which “reduced the crack-related offense levels in § 2D1.1 of the Guidelines,” and

Amendment 759, which made Amendment 750 retroactive. Id. at 517-18; see also U.S.

Sentencing Guidelines Manual app. C, amends. 750, 759. Both amendments became

effective on November 1, 2011. See U.S.S.G. app. C, amends. 750, 759.

       On March 30, 2012, Rentas was sentenced. The District Court (and the parties)

considered the changes wrought by the Fair Sentencing Act, Amendment 750, and

Amendment 759. Under the amended sentencing regime, Rentas was subject to a

Guidelines range of 188 to 235 months’ imprisonment. Nevertheless, the District Court
                                             2
imposed the agreed-upon sentence of 120 months. Rentas appealed to this Court, and we

summarily affirmed. See C.A. No. 12-1927.

       Rentas then filed the motion under 18 U.S.C. § 3582(c)(2) that is at issue here,

claiming that his sentence should be reduced in light of Amendments 750 and 759. The

District Court concluded that, because it had already taken the amendments into account

during sentencing, Rentas was entitled to no relief. Rentas then filed a timely notice of

appeal.

       Under 18 U.S.C. § 3582(c)(2), a district court may reduce an imposed sentence in

the case of a “defendant who has been sentenced to a term of imprisonment based on a

sentencing range that has subsequently been lowered by the Sentencing Commission.”

§ 3582(c)(2) (emphasis added); see also Dillon v. United States, 130 S. Ct. 2683, 2690-91

(2010). Rentas seeks relief pursuant to Amendments 750 and 759 to the Sentencing

Guidelines. As noted above, however, these amendments became effective on November

1, 2011. See United States v. Ware, 694 F.3d 527, 530 (3d Cir. 2012). Meanwhile,

Rentas was sentenced nearly four months later, on March 30, 2012. Thus, because both

amendments were already in effect when Rentas was sentenced, they provide no basis for

relief under 18 U.S.C. § 3582(c). See generally United States v. Flemming, 617 F.3d
252, 257 (3d Cir. 2010); see also United States v. Alvarez, 210 F.3d 309, 310 (5th Cir.

2000) (per curiam).




                                             3
      Accordingly, we will summarily affirm the District Court’s judgment.1




1
  We also reject Rentas’s contention that our summary-action procedure violates his right
to due process. See United States v. Pajooh, 143 F.3d 203, 204 (5th Cir. 1998).
                                            4